Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on February 17, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 2-8, 10-21 (re-numbered as 1-19) are allowed.

Claims 1 and 9 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christina V. McDonough (Reg. # 64,612) on March 12, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

(Canceled)

2.	(Currently Amended) A data processing system for detecting aggregated values for keyed data items, with each keyed data item associating a particular data item with a particular key value, and for each of one or more key values, causing execution of one or more actions, including:
a detection sub-system configured to receive a queue of keyed data items collected from a plurality of distinct data sources that are each external to the data processing system, with each keyed data item including a data item with a particular data value for an associated key value, with at least a first keyed data item collected from a first one of the distinct data sources having a data format that is distinct from at least a second keyed data item collected from a second one of the distinct data sources, and with a keyed data item in the queue being reformatted from a format of a data source from which that keyed data item is collected to a readable format of the detection sub-system;
wherein the detection sub-system includes an in-memory data store for storing, for each of a plurality of key values, one or more data records with a plurality of pre-defined fields each storing one or more aggregated values for that key value, with an aggregated value for that key value being an aggregation of (i) one or more data values for that key value retrieved from another data store, and (ii) one or more data values of one or more respective data items for that key value included in the queue of keyed data items collected from the plurality of distinct data sources;  
wherein the detection sub-system is configured to execute an application for processing keyed data items input into the detection sub-system from the queue, by: 
for a particular key value of an input, keyed data item, 
identify a current state of the application for that particular key value;
access, from the in-memory data store, a data record for that particular key value;
execute one or more portions of the application designated for execution in that current state against the accessed data record; 
upon detecting a specified aggregated value in a specified field of the accessed data record, output instructions specifying detection of the specified aggregated value for particular key value; 
cause the application, with respect to the particular key value, to transition from its current state to a subsequent state; and
generate one or more data items for one or more indicators, where one or more values of such one or more data items are based on the particular keyed value and based on execution of the application; and
an instruction sub-system that instructs one or more communication channels to perform one or more actions for the particular key value, responsive to receipt of the instructions for the particular key value from the detection sub-system.

3.	(Previously Presented) The data processing system of claim 2, further including:
one or more processors; and 
one or more machine-readable hardware storage devices storing instructions that are executable by the one or more processors to perform operations.

4.	(Previously Presented) The data processing system of claim 3, wherein the operations include: 
displaying one or more user interface elements for specifying one or more values of the one or more parameters for the application.

5.	(Previously Presented) The data processing system of claim 4, wherein executing the application includes executing the application with one or more values specified by the one or more user interface elements for the one or more parameters of the application.

6.	(Previously Presented) The data processing system of claim 3, wherein a data item includes a data record and wherein the operations further include reformatting the data record in accordance with a specified format.

7.	(Previously Presented) The data processing system of claim 2, wherein a data item is a data record, and wherein the detection sub-system if further configured to perform operations including: 
enriching the data record with data from a profile of a user associated with the data record, with the enriching being in accordance with instructions specified by application to retrieve, from the in-memory data store, profile data for the user and to populate one or more fields of the data record with the retrieved profile data.  

8.	(Previously Presented) The data processing system of claim 3, wherein the operations further include executing a feedback loop to one or more third party systems for requesting confirmation of execution of the one or more actions.  

9.	(Cancelled) 

10.	(Previously Presented) The data processing system of claim 3, wherein the operations further include receiving data for the particular value of the key, with the received data being indicative of feedback with regard to at least one of the one or more actions; and 
updating a KPI for the particular value of the key with the feedback data by aggregating one or more portions of data included in or associated with the KPI with the received data.    

11.	(Previously Presented) The data processing system of claim 2, wherein the one or more actions include one or more of sending a text message to an external device, sending an email to an external system, opening a ticket for a work order in a case management system, cutting a mobile telephone connection, providing a web service to a targeted device, transmitting a data packet of the one or more transformed data items with a notification, and executing a data processing application that is hosted on one or more external computers on the one or more transformed data items.

12.	(Previously Presented) The data processing system of claim 3, wherein one or more instructions are sent from the instruction sub-system via a network connection to cause execution of at least one of the one or more actions on an external device, the operations further including:
receiving a feedback message indicating whether the at least one of the one or more actions (i) were successfully completed, or (ii) failed.

13.	(Previously Presented) The data processing system of claim 12, wherein the at least one of the one or more actions are considered failed if a portion of the at least one of the one or more actions was not completed, wherein the feedback message indicates which portion of the at least one of the one or more failed actions was not completed.

14.	(Previously Presented) The data processing system of claim 12, wherein the feedback message indicates result data of the successfully completed and/or failed at least one of the one or more actions.

15.	(Previously Presented) The data processing system of claim 3, wherein one or more instructions are sent, from the instruction sub-system, via a network connection to cause execution of the one or more actions on an external device, the operations further including:
receiving, from the external device, a feedback message including result data of the executed at least one of the one or more actions; 
comparing the result data with predetermined data associated with a successful completion of the execution of the at least one of the one or more actions; and
determining that the execution of the at least one of the one or more actions was successfully completed, or that the execution of the at least one of the one or more actions failed, based on the comparison.

16.	(Previously Presented) The data processing system of claim 15, the operations further including:
changing the one or more specified values for one or more parameters of the f application based on the result data; and
re-executing the application with the changed one or more specified values.

17.	(Currently Amended) A method implemented by a data processing system for detecting aggregated values for keyed data items, with each keyed data item associating a particular data item with a particular key value, and for each of one or more key values, causing execution of one or more actions, including:
receiving, by a detection sub-system, a queue of keyed data items collected from a plurality of distinct data sources that are each external to the data processing system, with each keyed data item including a data item with a particular data value for an associated key value, with at least a first keyed data item collected from a first one of the distinct data sources having a data format that is distinct from at least a second keyed data item collected from a second one of the distinct data sources, and with a keyed data item in the queue being reformatted from a format of a data source from which that keyed data item is collected to a readable format of the detection sub-system;
storing, in in-memory data store for each of a plurality of key values, one or more data records with a plurality of pre-defined fields each storing one or more aggregated values for that key value, with an aggregated value for that key value being an aggregation of (i) one or more data values for that key value retrieved from another data store, and (ii) one or more data values of one or more respective data items for that key value included in the queue of keyed data items collected from the plurality of distinct data sources;  
executing an application for processing keyed data items input into the detection sub-system from the queue, by: 
for a particular key value of an input, keyed data item, 
identifying a current state of the application for that particular key value;
accessing, from the in-memory data store, a data record for that particular key value;
executing one or more portions of the application designated for execution in that current state against the accessed data record; 
upon detecting a specified aggregated value in a specified field of the accessed data record, outputting instructions specifying detection of the specified aggregated value for particular key value;
causing the application, with respect to the particular key value, to transition from its current state to a subsequent state; and
generating one or more data items for one or more indicators, where one or more values of such one or more data items are based on the particular keyed value and based on execution of the application; and
instructing one or more communication channels to perform one or more actions for the particular key value, responsive to receipt of the instructions for the particular key value from the detection sub-system.

18.	(Previously Presented) The method of claim 17, further including:
displaying one or more user interface elements for specifying one or more values of the one or more parameters for the application.

19.	(Previously Presented) The method of claim 17, wherein executing the application includes executing the application with one or more values specified by the one or more user interface elements for the one or more parameters of the application.

20.	(Currently Amended) One or more machine-readable hardware storage devices for detecting aggregated values for keyed data items, with each keyed data item associating a particular data item with a particular key value, and for each of one or more key values, causing execution of one or more actions, the one or more machine-readable hardware storage devices storing instructions that are executable by one or more processing devices to perform operations including:
receiving a queue of keyed data items collected from a plurality of distinct data sources that are each external to the data processing system, with each keyed data item including a data item with a particular data value for an associated key value, with at least a first keyed data item collected from a first one of the distinct data sources having a data format that is distinct from at least a second keyed data item collected from a second one of the distinct data sources, and with a keyed data item in the queue being reformatted from a format of a data source from which that keyed data item is collected to a readable format;
storing, in in-memory data store for each of a plurality of key values, one or more data records with a plurality of pre-defined fields each storing one or more aggregated values for that key value, with an aggregated value for that key value being an aggregation of (i) one or more data values for that key value retrieved from another data store, and (ii) one or more data values of one or more respective data items for that key value included in the queue of keyed data items collected from the plurality of distinct data sources;  
executing an application for processing keyed data items input into a detection sub-system from the queue, by: 
for a particular key value of an input, keyed data item, 
identifying a current state of the application for that particular key value;
accessing, from the in-memory data store, a data record for that particular key value;
executing one or more portions of the application designated for execution in that current state against the accessed data record; 
upon detecting a specified aggregated value in a specified field of the accessed data record, outputting instructions specifying detection of the specified aggregated value for particular key value; 
causing the application, with respect to the particular key value, to transition from its current state to a subsequent state; and
generating one or more data items for one or more indicators, where one or more values of such one or more data items are based on the particular keyed value and based on execution of the application; and
instructing one or more communication channels to perform one or more actions for the particular key value, responsive to receipt of the instructions for the particular key value from the detection sub-system.

21.	(Previously Presented) The method of claim 17, further including:
displaying one or more user interface elements for specifying one or more values of the one or more parameters for the application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior arts –
Bookman et al. (Pub. No. : US 20050021745 A1) teaches a continuous source of data relating to transactions, the data may be segmented and processed in a data flow arrangement, optionally in parallel, and the data may be processed without storing the data in an intermediate database. Data from multiple sources may be processed in parallel. The segmentation also may define points at which aggregate outputs may be provided, and where checkpoints may be established.
LESANDRO et al. (Pub. No. : US 20120054095 A1) teaches an integrated, component-based technology platform in which globally standardized, business configurable account opening processes are separate and decoupled from the user interface screens and are directly manageable by business functionality and/or personnel. In various embodiments, the invention provides pause and resume, save and retrieve, cross-channel, metrics, audit tracking, data logging, and/or straight-through processing capabilities for account opening wherein the creation of queues and the rules for populating them are configurable. In some embodiments, all management of user groups, queues and work assignments internally with QMS are defined by QMS.
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 2, 17, and 20. Particularly the prior art of record fails to teach wherein the detection sub-system includes an in-memory data store for storing, for each of a plurality of key values, one or more data records with a plurality of pre-defined fields each storing one or more aggregated values for that key value, with an aggregated value for that key value being an aggregation of (i) one or more data values for that key value retrieved from another data store, and (ii) one or more data values of one or more respective data items for that key value included in the queue of keyed data items collected from the plurality of distinct data sources; wherein the detection sub-system is configured to execute an application for processing keyed data items input into the detection sub-system from the queue, by:  for a particular key value of an input, keyed data item, identify a current state of the application for that particular key value; access, from the in-memory data store, a data record for that particular key value; execute one or more portions of the application designated for execution in that current state against the accessed data record;  upon detecting a specified aggregated value in a specified field of the accessed data record, output instructions specifying detection of the specified aggregated value for particular key value; and  cause the application, with respect to the particular key value, to transition from its current state to a subsequent state; and generate one or more data items for one or more indicators, where one or more values of such one or more data items are based on the particular keyed value and based on execution of the application;
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-8, 10-16, 18-19, 21  are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169